Citation Nr: 0100991	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Graves' disease.

2.  Entitlement to service connection for sinusitis, 
including postoperative residuals of sphenoidectomy and 
Caldwell-Luc incision.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty for training with the Army 
Reserves from March to July 1988 and served on active duty 
from March 1989 to January 1991.  She also has inactive duty 
with the Army Reserves of unverified dates.

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied entitlement to service 
connection for Graves' disease (thyroid condition) and for 
sinusitis with postoperative right front ethmoid 
sphenoidectomy and right Caldwell Luc incision.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran has not requested a hearing.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

VA disability compensation is authorized for disability 
stemming from injury or disease incurred during active 
service including active duty for training.  38 C.F.R. 
§§ 3.2, 3.6.  Although no thyroid trouble was noted before, 
during, or within a year following the veteran's active 
service, an enlarged thyroid and exophthalmos were found in 
July 1995, at which time a diagnosis of Graves' disease was 
made at Portsmouth General Hospital.  According to a July 
1996 VA general medical examination report, a diagnosis of 
hyperthyroidism was made, but no diagnosis of Graves' disease 
was forthcoming; however, that examiner noted that there was 
no medical history available.  No physician has offered an 
opinion addressing the etiology of this disease; however, the 
veteran believes that there is a connection.  The Board 
requests that the veteran be examined to determine whether 
she has Graves' disease or other thyroid disorder and, if so, 
whether it began during or became manifest within a year of 
active service or whether it began during any active duty for 
training.  

During a February 1989 enlistment examination, the veteran 
reported a history of chronic sinusitis and hay fever, but 
the examiner found no abnormalities.  In November 1990, the 
veteran reported a history of chronic sinus infections in 
1989 and 1990, and also reported a history of asthma, chronic 
or frequent colds, and ear, nose, or throat trouble.  In July 
1995, pansinusitis with multiple bone destruction was shown 
and the veteran underwent right frontoethmoid sphenoidectomy 
and right Caldwell-Luc incision.  No examiner has offered an 
opinion as to whether sinusitis or other sinus trouble began 
during, was aggravated by, or is otherwise related to the 
veteran's active service or active duty for training.  

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment she has 
received since her July 1996 VA general 
medical examination.  If such records are 
not available, the RO should clearly 
document that fact in the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA evaluation for Graves' 
disease and/or other thyroid disorder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should review the claims file, examine 
the veteran and express and opinion as to 
whether it is at least as likely as not 
that Graves' disease (if shown) or other 
current thyroid disorder (if shown) began 
during active military service or active 
duty for training as claimed.  All 
examination findings along with complete 
rationale of opinions and conclusions 
should be set forth in a legible report.  

4.  Following the above development, the 
claims file should be forwarded to an 
appropriate VA physician for an opinion.  
The physician is asked to review the 
claims folder, with special attention to 
the service medical records, the treatment 
reports, and any additional medical 
evidence received during the above 
development, and note that review in 
his/her report.  The physician is asked to 
offer an opinion addressing whether it is 
at least as likely as not that any current 
sinus trouble or residual of 
sphenoidectomy began during or was 
aggravated by active service.  A complete 
rationale should be set forth in a legible 
report.  The veteran may be re-examined 
for this purpose, if necessary.

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


